Mr. Chief Justice Scott delivered the opinion of the Court: This prosecution was commenced before a police magistrate of the city of Mt. Vernon, under the first section of an ordinance which makes it unlawful for any person not having a legal license, within the limits of the city, to sell, in any quantity, or give away, any intoxicating, malt, vinous, mixed or fermented liquors. The objections taken to the validity of the proceedings are, in substance, the same as those taken in a former case between these same parties, submitted at the present term, and are disposed of by the opinion in that case, to which reference is made for an expression of our views. 77 Ill. 467. In this case, however, a motion was made before the magistrate to quash the complaint and writ; but we are of opinion, as was said in the former case, the complaint is substantially good, and, as the writ follows the complaint, there was no error in overruling the motion. We have examined the instructions, and find no tenable objections to any of them, unless it is the second and third of the series given on behalf of the prosecution, but they have so little connection with the case, it is hardly possible they could have misled the jury to the injury of appellant. Considered together, the instructions given for plaintiff and defendant state the law of the case very fairly, and even favorably for defendant. On the evidence, there can be no doubt defendant sold intoxicating liquors contrary to the provisions of the ordinance. It is not claimed he had any license to sell, and whether he was a druggist, and sold in good faith for medical purposes, was one of the questions submitted to the jury, under instructions from the court quite favorable to the cause of defendant. A fair and impartial trial has been accorded defendant, under the forms of the law. On full consideration of the whole record, we think the conviction is justified by the evidence, and the judgment must be affirmed. Judgment affirmed.